IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :            No. 2553 Disciplinary Docket No. 3
                                :
               Petitioner       :            Board File No. C4-17-195
                                :
           v.                   :            Attorney Registration No. 5515
                                :
PATRICK C. DERRICO,             :            (Washington County)
                                :
                Respondent      :


                                       ORDER


PER CURIAM


      AND NOW, this 7th day of December, 2018, upon consideration of the Certificate

of Admission of Disability by Attorney, Patrick C. Derrico is immediately transferred to

inactive status for an indefinite period and until further Order of the Court.      See

Pa.R.D.E. 301(e). He shall comply with all the provisions of Pa.R.D.E. 217.

      All pending disciplinary proceedings shall be held in abeyance, except for the

perpetuation of testimony and the preservation of documentary evidence.